 ROYAL CONVALESCENT HOSPITAL, INC.Royal Convalescent Hospital, Inc. and Service Em-ployees International Union, Local No. 102,AFl-CIO. Case 21-CA-19109January 14, 1981DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEUpon a charge filed on May 6, 1980, by ServiceEmployees International Union, Local No. 102,AFL-CIO, herein called the Union, and dulyserved on Royal Convalescent Hospital, Inc.,herein called Respondent, the General Counsel ofthe National Labor Relations Board, by the Re-gional Director for Region 21, issued a complainton May 15, 1980, against Respondent, alleging thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge and the com-plaint and notice of hearing before an administra-tive law judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on January 25,1980, following a Board election in Case 21-RC-16104, the Union was duly certified as the exclu-sive collective-bargaining representative of Respon-dent's employees in the unit found appropriate;'and that, commencing on or about April 21, 1980,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collec-tively with the Union as the exclusive bargainingrepresentative, although the Union has requestedand is requesting it to do so. On June 6, 1980, Re-spondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations inthe complaint, and on November 14, 1980, Respon-dent filed an amended answer to said complaint.On December 3, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on December 9,1980, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted.Official notice is taken of the record in the representation proceeding, Case 21-RC-16104, as the term "record" is defined in Seces. 102 68and 102.69(g) of the Board's Rules and Regulations. Series 8, as amendedSee LTV' Elecrosvslems. Inc., 166 NlRB 938 (1967), enfd .388X 2d 683(4th Cir. 1968): Golden Age Beverage Co.. 167 NLRB 151 (1967), enfd 415F.2d 26 (5th Cir. 1969); Interrype Co i Penelh. 269 F Supp 573(D.C.Va. 1967); Folltt Corp. 164 NLRB 378 (1967), enfl 397 F 2d 9(71h Cir. 1968); Sec. 9(d) of the NLRA. as amended.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its amended answer to the complaint, Respon-dent maintains that the certification is invalid be-cause the election was tainted by union miscon-duct. In addition, Respondent contends that theUnion's primary motive for seeking to organizewas to antagonize Respondent's majority share-holder because of his religious beliefs. In theMotion for Summary Judgment, the General Coun-sel argues that Respondent's amended answer at-tempts to relitigate issues that were raised and de-termined by the Board in the underlying represen-tation case. We agree with the General Counsel.Our review of the record, including that in Case21-RC-16104, reveals that, pursuant to a Decisionand Direction of Election issued by the RegionalDirector, an election was held on December 18,1979. The tally of ballots showed 20 votes cast forPetitioner, and 13 against. Three ballots were chal-lenged, an insufficient number to affect the resultsof the election.On December 26, 1979, Respondentfiled objections to the election, alleging that, imme-diately prior to the election, agents of the Uniondisseminated grossly erroneous information to eligi-ble employees concerning the benefits voting forthe Union would guarantee. On January 25, 1980,the Regional Director issued a Supplemental Deci-sion and Certification of Representative in whichRespondent's objections were overruled in their en-tirety. On February 8, 1980, Respondent filed withthe Board a request for review of the Regional Di-rector's Supplemental Decision and Certification ofRepresentative. In addition to the original objec-tions, Respondent claimed that laboratory condi-tions were destroyed by inflammatory statementsdealing with race and religions which were alleg-edly made at a meeting of unit bargaining employ-ees preceding the election. The Board, by tele-graphic order dated February 15, 1980. denied Re-spondent's request for review.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2z See Par, igh Plai, hi,, (o ..R B, 13 1 4 146, 162 ( 141):Rule, and Rguila1tllos I't the Btoaird. Sees 02 67(t) and 112 69(c)254 NLRB No. 59497 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a California corporation, is engagedin the operation of a nursing and convalescent fa-cility in Brawley, California. In the course andconduct of its business operations, Respondent de-rived gross annual revenues in excess of $100,000,and during the same period of time purchased andreceived goods valued in excess of $5,000, whichproducts originated outside the State of California.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDService Employees International Union, LocalNo. 102, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All service and maintenance employees, in-cluding food service employees, maintenanceemployees, nursing assistants, and housekeep-ers employed at Respondent's Brawley, Cali-fornia, facility; excluding all other employees,technical employees, business office clericalemployees, professional employees, registerednurses, physicians, guards, and supervisors asdefined in the Act.2. The certificationOn December 18, 1979, a majority of the em-ployees of Respondent in said unit, in a secret-ballot election conducted under the supervision ofthe Regional Director for Region 21, designatedthe Union as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton January 25, 1980, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about April 21, 1980, and atall times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about April 21, 1980, and continu-ing at all times thereafter to date, Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit.Accordingly, we find that Respondent has, sinceApril 21, 1980, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionII, above, occurring in connection with its oper-ations described in section 1, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding is498 ROYAL CONVALESCENT HOSPITAL, INC.reached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Royal Convalescent Hospital, Inc., is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Service Employees International Union, LocalNo. 102, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3. All service and maintenance employees, in-cluding food service employees, maintenance em-ployees, nursing assistants, and housekeepers em-ployed at Respondent's Brawley, California, facili-ty; excluding all other employees, technical em-ployees, business office clerical employees, profes-sional employees, registered nurses, physicians,guards, and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act.4. Since January 25, 1980, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about April 21, 1980, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Royal Convalescent Hospital, Inc., Brawley, Cali-fornia, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Service EmployeesInternational Union, Local No. 102, AFL-CIO, asthe exclusive bargaining representative of its em-ployees in the following appropriate unit:All service and maintenance employees, in-cluding food service employees, maintenanceemployees, nursing assistants, and housekeep-ers employed at Respondent's Brawley, Cali-fornia, facility; excluding all other employees,technical employees, business office clericalemployees, professional employees, registerednurses, physicians, guards, and supervisors asdefined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Brawley, California, facility copiesof the attached notice marked "Appendix."3Copies of said notice, on forms provided by theRegional Director for Region 21, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive:' I l the C I hat t his (Ordcr Is enforced hb a Judgment of a LnitedStates Cturt of Appeals. the oirds i ther notlce reading "'o',slcd byOrder orf Ihe Ntilnal I habor Relationl , Board" shall read "Posted Pursu-aill to a Judgnetil of the lillcd State', Court of Appeals ' nforcing an()lder of the Ntional labo r Relations Board 499 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(c) Notify the Regional Director for Region 21,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Service Employees International Union,Local No. 102, AFL-CIO, as the exclusiverepresentative of the employees in the bargain-ing unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditionsof employment, and, if an understanding isreached, embody such understanding in asigned agreement. The bargaining unit is:All service and maintenance employees, in-cluding food service employees, mainte-nance employees, nursing assistants, andhousekeepers employed at Respondent'sBrawley, California, facility; excluding allother employees, technical employees, busi-ness office clerical employees, professionalemployees, registered nurses, physicians,guards, and supervisors as defined in theAct.ROYAL CONVALESCENT HOSPITAL,INC.500